DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to the Applicant’s submission filed on 12/20/2019. Claims 21-40 are pending in the application. As such, Claims 21-40 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0003] “ application0s” correct spelling.
[0033] “speaker 136”. “136” is used for “sensor” in multiple other places in the specification, as well as the drawings.
[0045] “applications” and “application data structure” are both labeled with “124”. “application” is labeled as “118” in other parts of the specification.  

[0074] “NLP Component 112” should be “108”, three instances in the paragraph.
Appropriate correction is required.

Claim Objections
Claims 21-40  are objected to because of the following informalities:  

Claim 21 recites the limitation "the client computing device" in Ln 4-5, "the natural language processing technique" in Ln 7, and "the microphone" in Ln 9.  There is insufficient antecedent basis for these limitations in the claim. Since it is obvious what is meant by the limitations, they are objected to, rather than rejected. It is recommended that “the” is replaced with “a”, in each of these three instances, and the claim will be interpreted as being written this way.

Claim 35 recites the limitations "the client computing device" in Ln 3, "the natural language processing technique" in Ln 6, and "the microphone" in Ln 8-9. There is insufficient antecedent basis for these limitations in the claim. Since it is obvious what is meant by the limitations, they are objected to, rather than rejected. It is recommended that “the” is replaced with “a”, in each of these three instances, and the claim will be interpreted as being written this way.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of copending Application No. 16/622,805 in view of Kannan et al. (US 20160203002 A1). The table below maps out the limitations of the reference application which anticipate the limitations of the instant application. Below the table, the claims and limitations that are not claimed by the reference application are addressed.
Instant Application
Application 16/622,805
Claim 21: A system to interface with applications, comprising:
Claim 1: A system to interface with applications, comprising:
one or more processors and memory; a digital assistant component executed by the one or more processors and memory to:
a digital assistant component executed by a client computing device comprising one or more processors and memory;…..
activate, responsive to first input audio, an application for execution on the client computing device
…..an application manager component of the digital assistant component to activate, responsive to the indication, the application for execution on the client computing device
and cause the application to declare, to the digital assistant component via a 


….modify the natural language processing technique responsive to the function declared by the application
receive a second input audio signal detected by the microphone of the client computing device
receive a second input audio signal detected by the microphone of the client computing device
process, via the modified natural language processing technique, the second input audio signal to detect one or more parameters
process, via the modified natural language processing technique, the second input audio signal to detect one or more parameters
determine, based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant on the client computing device
and determine, based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant component on the client computing device….
generate, responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application
…..generate, responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application
input the action data structure into the application via the protocol to cause the application to execute the action data structure and update a user interface element of the application
and input the action data structure into the application via the protocol to cause the application to execute the action data structure and update a user interface element of the application
transmit a request for a content to a remote data processing system
This limitation is not Claimed, and is addressed below this table.
and present, responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system
This limitation is not Claimed, and is addressed below this table.
Claim 35: A method of interfacing with applications, comprising:
Claim 11: A method of interfacing with applications, comprising:….
activating, by a digital assistant component executed by one or more 
 a first input audio signal detected by a microphone of the client computing 

and cause the application to declare, to the digital assistant component via a protocol, a function the application is configured to perform
modifying, by the digital assistant component, the natural language processing technique responsive to the function declared by the application
modifying, by the digital assistant component, the natural language processing technique responsive to the function declared by the application
receiving, by the digital assistant component, a second input audio signal detected by the microphone of the client computing device
receiving, by the digital assistant component, a second input audio signal detected by the microphone of the client computing device
processing, by the digital assistant component via the modified natural language processing technique, the second input audio signal to detect one or more parameters
processing, by the digital assistant component using the modified natural language processing technique, the second input audio signal to detect one or more parameters
determining, by the digital assistant component, based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant on the client computing device
determining, by the digital assistant component based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant component on the client computing device
generating, by the digital assistant component responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application
generating, by the digital assistant component responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application
 and update a user interface element of the application
and inputting, by the digital assistant component, the action data structure into the application via the protocol to cause the application to execute the action data structure and update a user interface element of the application
transmitting, by the digital assistant component, a request for a content to a remote data processing system
This limitation is not Claimed, and is addressed below this table.
and presenting, by the digital assistant component responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system
This limitation is not Claimed, and is addressed below this table.


Regarding Claim 21:
Application 16/622,805 claims the limitations as shown in the table above, but does not claim transmit a request for a content to a remote data processing system; and present, responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system.
	In the same field of digital assistants, Kannan teaches transmit a request for a content to a remote data processing system(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service); 
and present, responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system(Par. [0048] Ln 1-4, generate output based on responses from the application).


Regarding Claim 22:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the digital assistant component to generate the request based on the action data structure.
	In the same field of digital assistants Kannan teaches comprising: the digital assistant component to generate the request based on the action data structure(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times, which could be stored on the cloud. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 23:

	In the same field of digital assistants Kannan teaches comprising: the digital assistant component to generate the request based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times, which could be stored on server. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 24:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the digital assistant component to generate the request based on the modified natural language processing technique.
In the same field of digital assistants, Kannan teaches comprising: the digital assistant component to generate the request based on the modified natural language processing technique(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour, input is processed using modified language processing technique as shown 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 25:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the digital assistant component to generate the request based on the updated user interface element of the application.
In the same field of digital assistants, Kannan teaches comprising: the digital assistant component to generate the request based on the updated user interface element of the application(Par. [0045] Ln 10-13, map user voice commands to functions supported by third party-applications. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud 

Regarding Claim 26:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the digital assistant component to provide the content item to the application for presentation via the user interface of the application.
In the same field of digital assistants, Kannan teaches comprising: the digital assistant component to provide the content item to the application for presentation via the user interface of the application(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed. Par. [0021] Ln 8-14, present the user interface of the movie application…..queue can be presented to the user. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 27:

In the same field of digital assistants, Kannan teaches comprising: the digital assistant component to present the content item via audio output(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application, Ln 11-12, audio output).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 28:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the digital assistant component to present the content item via an output interface different from the user interface of the application.
In the same field of digital assistants, Kannan teaches comprising: the digital assistant component to present the content item via an output interface different from the user interface of the application (Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed…..when it is.. capable of being headlessly executed…response comes from 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 29:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising:  -3- 4831-6168-7215 1Atty. Dkt. No. 098981-2456 (GGL-120USCN) the digital assistant component to present the content item via audio output separate from the user interface of the application.
In the same field of digital assistants, Kannan teaches comprising:  -3- 4831-6168-7215 1Atty. Dkt. No. 098981-2456 (GGL-120USCN) the digital assistant component to present the content item via audio output separate from the user interface of the application(Par. [0048] Ln 1-4, generate output with aid of UI output rendering engine, based on responses from the application, Ln 11-12, audio output. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed…..when it is determined  that the task ..is capable of being headlessly executed…response comes from the user interface of the digital assistant, without surfacing the user interface of the third-party application).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud 

Regarding Claim 30:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the remote data processing system to select the content item during a real-time content selection process.
In the same field of digital assistants, Kannan teaches comprising: the remote data processing system to select the content item during a real-time content selection process(Par. [0051] Ln 19-22, If the command can be completed in less than a pre-determined amount of time, transitioned to final state).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 31:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the remote data processing system to select the content item based on the function declared by the application.
In the same field of digital assistants, Kannan teaches comprising: the remote data processing system to select the content item based on the function declared by the 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 32:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the remote data processing system to select the content item based on the one or more parameters detected in the second input audio signal.
In the same field of digital assistants, Kannan teaches comprising: the remote data processing system to select the content item based on the one or more parameters detected in the second input audio signal(Par. [0044] Ln 21-24, then the context-free command can be “Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays.”. example parameters: 444 Main Street, 123 Pleasant Drive, 6:00 and 7:00 p.m, Fridays).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud 

Regarding Claim 33:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the remote data processing system to select the content item based on the application.
In the same field of digital assistants, Kannan teaches comprising: the remote data processing system to select the content item based on the application(Par. [0044] Ln 21-24, then the context-free command can be “Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays.”. Bus-app is specified).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 34:
The combination of 16/622,805 and Kannan claims the system of claim 21, but does not claim comprising: the remote data processing system to select the content item based on the action data structure input into the application.

It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 35:
Application 16/622,805 claims the limitations as shown in the table above, but does not claim transmitting, by the digital assistant component, a request for a content to a remote data processing system and presenting, by the digital assistant component responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system.
In the same filed of digital assistants, Kannan teaches transmitting, by the digital assistant component, a request for a content to a remote data processing system(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Par. [0100] Ln. 
and presenting, by the digital assistant component responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system(Par. [0048] Ln 1-4, generate output based on responses from the application).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 36:
The combination of 16/622,805 and Kannan claims the method of claim 35, but does not claim comprising: generating, by the digital assistant component, the request based on the action data structure.
In the same field of digital assistants, Kannan teaches comprising: generating, by the digital assistant component, the request based on the action data structure(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times, which could be stored on the cloud. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).


Regarding Claim 37:
The combination of 16/622,805 and Kannan claims the method of claim 35, but does not claim comprising: providing, by the digital assistant component, the content item to the application for presentation via the user interface of the application.
In the same field of digital assistants, Kannan teaches comprising: providing, by the digital assistant component, the content item to the application for presentation via the user interface of the application(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed. Par. [0021] Ln 8-14, present the user interface of the movie application…..queue can be presented to the user. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud 

Regarding Claim 38:
The combination of 16/622,805 and Kannan claims the method of claim 35, but does not claim comprising:  -5- 4831-6168-7215.1Atty. Dkt. No. 098981-2456 (GGL-120USCN) presenting, by the digital assistant component, the content item via audio output.
In the same field of digital assistants, Kannan teaches comprising:  -5- 4831-6168-7215.1Atty. Dkt. No. 098981-2456 (GGL-120USCN) presenting, by the digital assistant component, the content item via audio output(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application, Ln 11-12, audio output).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 39:
The combination of 16/622,805 and Kannan claims the method of claim 35, but does not claim comprising: selecting, by the remote data processing system, the content item during a real-time content selection process.
In the same field of digital assistants, Kannan teaches comprising: selecting, by the remote data processing system, the content item during a real-time content 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

Regarding Claim 40:
The combination of 16/622,805 and Kannan claims the method of claim 35, but does not claim comprising: selecting, by the remote data processing system, the content item based on the function declared by the application.
In the same field of digital assistants, Kannan teaches comprising: selecting, by the remote data processing system, the content item based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times, which could be stored on server. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/622,805 with the cloud-supported environment and device output of Kannan, as it allows for the requirements of data storage to be placed on the cloud while still being able to output the content to the user on the device(Par. [0100] Ln 11-16 & Par. [0101] Ln 1-3 & Par. [0103] Ln 1-3).

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan et al. (US 20160203002 A1).

Regarding Claim 21:
Kannan teaches a system to interface with applications, comprising: one or more processors and memory(Par. [0016], Fig. 8 is a diagram of computing system. Fig. 8, Elements 810 & 820); 
a digital assistant component executed by the one or more processors and memory to: activate, responsive to first input audio, an application for execution on the client computing device(Par. [0021] Ln. 6-8, start the movie application)
 and cause the application to declare, to the digital assistant component via a protocol, a function the application is configured to perform(Par. [0024] Ln. 1-9, The 
modify the natural language processing technique responsive to the function declared by the application(Par. [0031] Ln. 9-22, compare input text to potential user commands, defined by data structure 140, which extends range of tasks, to include tasks of the application); 
receive a second input audio signal detected by the microphone of the client computing device(Par. [0021] Ln. 4-6, add Movie-X to my queue, Par. [0005] Ln. 3-7, computing device with microphone); 
process, via the modified natural language processing technique, the second input audio signal to detect one or more parameters(Par. [0021] Ln. 4-6, “add movie-X to my Queue” is second input, is a command with parameter “Movie-X”. Par. [0031] Ln. 9-22, Technique is modified as it compares input to application specific commands); 
determine, based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant on the client computing device(Par. [0060] Ln. 1-22, command definition defines legal elements of commands, is used in data structure 140, which has application specific commands as shown in Par. [0031] Ln. 9-22); 
generate, responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application; input the action data structure into the application via the protocol(Par. [0046] Ln. 1-5, determined input is for a specific command, Ln. 8-14, sends input to application) 

transmit a request for a content to a remote data processing system(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service); 
and present, responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system(Par. [0048] Ln 1-4, generate output based on responses from the application).

Regarding Claim 22:
Kannan teaches the system of claim 21, comprising: the digital assistant component to generate the request based on the action data structure(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times, which could be stored on the cloud. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 23:
Kannan teaches the system of claim 21, comprising: the digital assistant component to generate the request based on the function declared by the 

Regarding Claim 24:
Kannan teaches the system of claim 21, comprising: the digital assistant component to generate the request based on the modified natural language processing technique(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour, input is processed using modified language processing technique as shown in Claim 21. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 25:
Kannan teaches the system of claim 21, comprising: the digital assistant component to generate the request based on the updated user interface element of the application(Par. [0045] Ln 10-13, map user voice commands to functions supported by third party-applications. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 26:


Regarding Claim 27:
Kannan teaches the system of claim 21, comprising: the digital assistant component to present the content item via audio output(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application, Ln 11-12, audio output).

Regarding Claim 28:
Kannan teaches the system of claim 21, comprising: the digital assistant component to present the content item via an output interface different from the user interface of the application (Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed…..when it is.. capable of being headlessly executed…response comes from the user interface of the digital assistant, without surfacing the user interface of the third-party application).

Regarding Claim 29:
Kannan teaches the system of claim 21, comprising:  -3- 4831-6168-7215 1Atty. Dkt. No. 098981-2456 (GGL-120USCN) the digital assistant component to present the content item via audio output separate from the user interface of the application(Par. [0048] Ln 1-4, generate output with aid of UI output rendering engine, based on responses from the application, Ln 11-12, audio output. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed…..when it is determined  that the task ..is capable of being headlessly executed…response comes from the user interface of the digital assistant, without surfacing the user interface of the third-party application).

Regarding Claim 30:
Kannan teaches the system of claim 21, comprising: the remote data processing system to select the content item during a real-time content selection process(Par. [0051] Ln 19-22, If the command can be completed in less than a pre-determined amount of time, transitioned to final state).

Regarding Claim 31:
Kannan teaches the system of claim 21, comprising: the remote data processing system to select the content item based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times, which could be stored on server. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 32:
Kannan teaches the system of claim 21, comprising: the remote data processing system to select the content item based on the one or more parameters detected in the second input audio signal(Par. [0044] Ln 21-24, then the context-free command can be “Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays.”. example parameters: 444 Main Street, 123 Pleasant Drive, 6:00 and 7:00 p.m, Fridays).

Regarding Claim 33:
Kannan teaches the system of claim 21, comprising: the remote data processing system to select the content item based on the application(Par. [0044] Ln 21-24, then the context-free command can be “Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays.”. Bus-app is specified).

Regarding Claim 34:
Kannan teaches the system of claim 21, comprising: the remote data processing system to select the content item based on the action data structure input into the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times, which could be stored on the cloud. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 35:
Kannan teaches a method of interfacing with applications, comprising: activating, by a digital assistant component executed by one or more processors(Par. [0016], Fig. 8 is a diagram of computing system. Fig. 8, Elements 810 & 820), 
responsive to first input audio, an application for execution on the client computing device(Par. [0021] Ln. 6-8, start the movie application) 
and cause the application to declare, to the digital assistant component via a protocol, a function the application is configured to perform(Par. [0024] Ln. 1-9, The functions of the application are declared through the VCD file, which is part of the application. Par. [0031] Ln. 9-18, This file is used after the indication of the application); 
modifying, by the digital assistant component, the natural language processing technique responsive to the function declared by the application(Par. [0031] Ln. 9-22, compare input text to potential user commands, defined by data structure 140, which extends range of tasks, to include tasks of the application);  -4- 4831-6168-7215.1Atty. Dkt. No. 098981-2456 (GGL-120USCN) 
receiving, by the digital assistant component, a second input audio signal detected by the microphone of the client computing device(Par. [0021] Ln. 4-6, add Movie-X to my queue, Par. [0005] Ln. 3-7, computing device with microphone); 
processing, by the digital assistant component via the modified natural language processing technique, the second input audio signal to detect one or more parameters(Par. [0021] Ln. 4-6, “add movie-X to my Queue” is second input, is a command with parameter “Movie-X”. Par. [0031] Ln. 9-22, Technique is modified as it compares input to application specific commands); 

generating, by the digital assistant component responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application; inputting, by the digital assistant component, the action data structure into the application via the protocol(Par. [0046] Ln. 1-5, determined input is for a specific command, Ln. 8-14, sends input to application) 
to cause the application to execute the action data structure and update a user interface element of the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Par. [0045] Ln 10-13, map user voice commands to functions supported by third party-applications); 
transmitting, by the digital assistant component, a request for a content to a remote data processing system(Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service); 
and presenting, by the digital assistant component responsive to receipt of the content item from the remote data processing system, a content item selected by the remote data processing system(Par. [0048] Ln 1-4, generate output based on responses from the application).

Regarding Claim 36:
Kannan teaches the method of claim 35, comprising: generating, by the digital assistant component, the request based on the action data structure(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times, which could be stored on the cloud. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 37:
Kannan teaches the method of claim 35, comprising: providing, by the digital assistant component, the content item to the application for presentation via the user interface of the application(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed. Par. [0021] Ln 8-14, present the user interface of the movie application…..queue can be presented to the user. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 38:
Kannan teaches the method of claim 35, comprising:  -5- 4831-6168-7215.1Atty. Dkt. No. 098981-2456 (GGL-120USCN) presenting, by the digital assistant component, the content item via audio output(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application, Ln 11-12, audio output).

Regarding Claim 39:
Kannan teaches the method of claim 35, comprising: selecting, by the remote data processing system, the content item during a real-time content selection process(Par. [0051] Ln 19-22, If the command can be completed in less than a pre-determined amount of time, transitioned to final state).

Regarding Claim 40:
Kannan teaches the method of claim 35, comprising: selecting, by the remote data processing system, the content item based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times, which could be stored on server. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al. (US 20170358303 A1).
Applications integration with digital assistants.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658